Citation Nr: 1530510	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, October 2008, and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The June 2008 rating decision granted service connection for PTSD and assigned a noncompensable rating, effective August 24, 2007.  The October 2008 rating decision increased the Veteran's PTSD rating to 50 percent for the entire period on appeal (i.e. since August 24, 2007).  The September 2013 rating decision denied entitlement to a TDIU.

While the Veteran initially requested a Board hearing in June 2010 (see VA Form 9), he later withdrew his request in writing in December 2014. 

In March 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for further clarification as to the issues on appeal.  In an April 2015 report, a VHA medical expert provided a discussion and opinion that was responsive to all inquiries.  In May 2015, the Veteran was provided a copy of the opinion and was afforded the opportunity to submit additional evidence and argument.  In a June 2015 response, the Veteran confirmed that he had no further argument or evidence to submit.   


FINDINGS OF FACT

1.  During the period on appeal, the functional impairment caused by the Veteran's service-connected PTSD has been medically distinguished from the functional impairment caused by his nonservice-connected stroke residuals and neurocognitive disorders. 

2.  During the period on appeal, the Veteran's service-connected PTSD has not been productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

3.  The Veteran is not precluded from substantial and gainful employment due to his service-connected disabilities.   


CONCLUSIONS OF LAW

1.  During the period on appeal, the criteria for a disability rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a),(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

While the Veteran did not receive a VCAA letter addressing his TDIU claim, he filed a VA Form 21-8940 in June 2010, demonstrating actual knowledge of what is needed to substantiate that claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the TDIU claim in this decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA treatment notes, records from the Social Security Administration (SSA), private treatment records, VA examination reports, lay evidence, and a VHA medical expert opinion.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA PTSD examinations in September 2008, May 2012, and July 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A VHA medical expert opinion was obtained in April 2015.  In each instance, the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings.  The examination reports, combined with the VHA medical expert opinion, are adequate because they describe the Veteran's psychiatric symptoms in sufficient detail so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the psychiatric rating claim and the TDIU claim is required to comply with the duty to assist. 


Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD has been rated as 50 percent disabling since August 24, 2007.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is rated under the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO of whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

Facts

The Veteran seeks an increase in the disability rating for his service-connected PTSD, and contends it has rendered him unable to maintain employment.  The relevant evidence in this case includes VA treatment records, SSA records, private treatment records, VA examination reports, lay statements, and a VHA medical expert opinion.

During the appellate period, the Veteran has been afforded three VA PTSD examinations in September 2008, May 2012, and July 2014.  The Veteran's medical history reflects that he has experienced four strokes since 2002, with the most recent stroke occurring in early 2012.  The Veteran is not currently service connected for any stroke residuals.

According to the September 2008 VA examination report, the Veteran met the criteria for a PTSD diagnosis, and the examiner found that the condition resulted in occasional interference in performing activities of daily living due to a lack of motivation.  The examiner determined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner noted that the Veteran did not have any difficulty understanding simple or complex commands and did not pose any threat of danger or injury to himself or to others.  The examiner determined that the Veteran's prognosis was fair with ongoing treatment.   

According to the May 2012 VA examination report, the examiner diagnosed the Veteran with a single mental disorder (i.e. PTSD), and opined that the Veteran was unemployable with total functional impairment, but that this was due to the nonservice-connected residuals of the Veteran's four strokes, and was not a result of his service-connected PTSD.  The examiner noted that the Veteran had previously worked at the same company ever since returning from Vietnam, and that he had retired from that company at age 55.  She noted that the four strokes that had occurred after the Veteran retired resulted in him not being able to walk or talk for five years, and that his most recent stroke in 2012 caused his speech to worsen, and that the Veteran was seeing a speech therapist.  The examiner assigned a GAF score of 60, and stated that this GAF score represented the best assessment of functional impairment due to PTSD only.  She attributed the following symptoms to PTSD: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The examiner stated that the Veteran's four strokes rendered him unemployable and caused severe impairment in attention, memory, speech, self-awareness, and movement.

Two years later in July 2014, a different VA examiner diagnosed two mental disorders: PTSD and major vascular neurocognitive disorder with behavioral disturbance (agitation).  The examiner determined that the symptoms of these two psychiatric disorders were distinguishable.  She stated that the symptoms attributable to PTSD included flashbacks, decreased interest, emotional detachment, avoidance, anger, and sleep disturbance, and the symptoms attributable to major vascular neurocognitive disorder included deficits in memory, aphasia, difficulty with complex commands, lack of insight, and deficits in ability to perform complex tasks. She also found that agitation was an overlapping symptom that appeared to have been exacerbated by the cognitive disorder.  
      
However, unlike the symptoms of these conditions, the July 2014 examiner opined that the functional impairment caused by each condition was not distinguishable.  She reasoned that while the Veteran continued to meet the criteria for PTSD, his cognitive disorder was affecting his awareness of it and the manner in which he was responding.  She stated that because of the difficulty understanding complex commands, lack of insight, aphasia and impaired memory, more impairment was attributable to the cognitive disorder than to PTSD; however, it was not possible to assign a specific portion of impairment to either disorder based upon the Veteran's report.  The examiner determined that the Veteran experienced total social and occupational impairment.  She noted that the disorders were manifested by anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, lack of insight, agitation, and aphasia. 
      
In addition to the VA examination reports cited above, the relevant evidence in this case also includes treatment records that reflect outpatient mental health care beginning in April 2007 and one instance of psychiatric hospitalization for approximately one week in March 2013.  The record also contains lay evidence, including statements from the Veteran's wife (in January 2012 and July 2015), stepson (in January 2012), and a friend (in February 2012) that describe the changes they have observed in the Veteran's behavior.  In particular, the July 2015 letter from the Veteran's wife describes the events that led to the Veteran's psychiatric hospitalization in March 2013.

The United States Court of Appeals for Veterans Claims has held that where the effects of a service-connected condition cannot be distinguished from a nonservice-connected condition, the adjudicator must attribute all of the symptoms and resulting functional impairment to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  While none of the VA examination reports found that the symptoms of the Veteran's service-connected PTSD and nonservice-connected stroke residuals were indistinguishable (aside from a single finding of agitation being an overlapping symptom), given the conflicting medical opinions as to whether the functional impairment of each condition was distinguishable, the Board requested a VHA medical expert opinion to clarify and resolve this issue.

In an April 2015 report, the VHA medical expert, a neuropsychologist, determined that the occupational and social impairment caused by the Veteran's stroke residuals, including major vascular neurocognitive disorder with behavioral disturbance, were distinguishable from the occupational and social impairment caused by his PTSD.  In a comprehensive report, the VHA expert referred to a multitude of examples from the Veteran's medical history and treatment records to illustrate the different types of impairment caused by each of these conditions.   
    
After a review of the claims file, the VHA expert found that there was no contemporaneous evidence of occupational or social impairment prior to the Veteran's first stroke in 2002, citing treatment notes from February 2002, April 2002, and April 2007 stating that there had been no prior medical or psychiatric history.  By contrast, there was considerable and consistent contemporaneous evidence that the Veteran demonstrated intact to superior social functioning from the time of his military discharge in 1970 until his first stroke in 2002.  He noted the Veteran's 29-year history of full-time employment at Exxon Mobile Corporation until his retirement in 1999, which included, at times, supervising 15 people, reflecting a high level of social and occupational functioning.  In support of this history, the VHA expert cited to the Veteran's 2003 SSA Disability Report Adult form, as well as treatment records from April 2007, May 2007, September 2008, and September 2014.

The VHA expert also noted that prior to the Veteran's submission of multiple claims for VA disability benefits in 2007, the Veteran had claimed in SSA disability submissions that his social and occupational impairments were due solely to neurocognitive disorders.  For example, in the Veteran's 2003 SSA Disability Report Adult form, he claimed that a stroke to his right side affected his ability to work.  He dated the onset of the stroke to January 2002 and affirmed that he became unable to work at that time.  In another example, according to a July 2003 Daily Activity Questionnaire, the Veteran noted that the tingling in his feet, legs, and arms prevented him from walking or standing for any period of time.  Following the Veteran's stroke, he was seen for regular checkups by Dr. G., with 26 visits spanning from 2002 to 2007, and was also seen at the Kelsey Seybold Clinic for 15 visits between September 2002 and July 2003.  The VHA expert noted that a review of all of the treatment records for these visits failed to find the Veteran mentioning any of the symptoms commonly associated with PTSD.  Further, according to a May 2007 initial mental health evaluation, the Veteran stated that he wanted to work but was unable to do so, due to the stroke he suffered in 2002.  The Veteran also stated at that time that he used "to do woodworking but cannot do any of this due to stroke in 2002."  

The VHA expert determined that from 2002 to the present, there was considerable and consistent clinical evidence that the Veteran had suffered several brain injuries resulting in various neurocognitive disorders, including receptive and expressive aphasia, impaired short term memory, forgetfulness, impaired orientation, inability to respond to questions, and confusion.  The VHA expert detailed the Veteran's history of four strokes, discussing the relevant treatment records and brain imaging studies from 2002, 2003, and 2013.  The VHA expert also found that, based on the medical evidence of record, the Veteran's various neurocognitive disorders resulting from his brain injuries were ongoing, citing neurology outpatient notes from May 2013, August 2013, and November 2013, and mental health outpatient visit notes from April 2013 and September 2013.  The VHA expert also noted that following the Veteran's 2013 neurocognitive events, sudden personality changes were also observed.  He discussed a March 2013 neurology entry that found the Veteran to be more aggressive with personality changes over the previous four days, and an April 2013 entry stating that the Veteran's wife had noted that since his fall, he had more aggressive outbursts in their home, and that he had no prior history of violence or aggression in the home.

The VHA expert also determined that recent treatment records concerning PTSD symptoms showed a decrease in some PTSD symptoms and an absence of others.  For example, following the Veteran's fall in 2013 and more aggressive outbursts as noted in an April 2013 mental outpatient note, a May 2013 primary care follow-up entry noted that the Veteran's PTSD and aggressive behavior were better, as per the provider who accompanied him.  According to a May 2013 mental outpatient note, the Veteran reported "no aggressive behavior" and was "sleeping well at 8-10 hours... No further flashbacks... No worries, no anxiety."   According to another May 2013 outpatient mental health note, PTSD and delirium "had resolved."  A September 2013 mental health record noted an increase in nightmares after the recent death of a friend, and another mental health note from the same month noted an increase in agitation and acting out during the time when the Veteran was displaced from his bedroom due to remodeling projects.

The VHA expert also carefully considered the lay evidence of record, quoting and analyzing multiple sections from a January 2012 letter from the Veteran's stepson and a January 2012 letter from the Veteran's wife.  The VHA expert determined that the personality issues as reported in the lay statements were more likely attributable to the Veteran's neurocognitive issues.  In support of this conclusion, the VHA expert cited to, among other things, an April 2002 discharge summary, and a March 2013 mental health note containing a medical opinion that the Veteran's "recent personality changes" could be due to multiple strokes, seizures, or encephalitis, which were all cognitive conditions.  The VHA expert also reasoned that the Veteran's wife had found that the Veteran's aggressive outbursts coincided with his alterations in consciousness and resulting falls, citing treatment notes from August 2014 and September 2014.  The VHA expert explained that his determination was consistent with the clinical literature.  He quoted from a 2004 study showing that personality change was one of the most frequently voiced complaints of caretakers after their friend or relative had experienced a stroke.  The 2004 study, published in the Journal of Neurology, Neurosurgery, and Psychiatry, also found that caretakers reported that stroke patients were more aggressive, frustrated, irritable, unreasonable, and quick tempered after the stroke than they had been before the stroke.                

Analysis - Increased Rating

The Board finds that the Veteran's psychiatric disability picture during the period on appeal is encompassed by the 50 percent rating already in effect, and does not warrant a higher rating.  

According to the September 2008 VA examination report, the Veteran experienced occasional interference in performing activities of daily living because of his lack of motivation, and the examiner found that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  The Veteran was not found to have any difficulty understanding simple or complex commands, and did not pose any threat of danger or injury to himself or to others.  The VA examiner assigned a GAF score of 55.  She noted that the Veteran did not have suicidal ideation, and that while he exhibited obsessional rituals like checking on doors and locks, these rituals were not severe enough to interfere with routine activities.  The examiner noted that while the Veteran's depression was near-continuous, it did not affect his ability to function independently.  She noted panic attacks occurring two to three times per week.  No delusions or hallucinations were noted, and there was no evidence of impaired judgment or impaired abstract thinking.  

According to the May 2012 VA PTSD examination report, the examiner assigned a GAF score of 60.  The examiner noted that the Veteran's four strokes had rendered him unemployable and had caused severe impairment in attention, memory, speech, self-awareness, and movement.  The examiner determined that the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances in motivation and mood.

The July 2014 VA examination report reflected that the symptoms attributable to the Veteran's PTSD were flashbacks, decreased interest, emotional detachment, avoidance, anger, and sleep disturbance, while the symptoms attributable to the Veteran's neurocognitive disorder were deficits in memory, aphasia, difficulty with complex commands, and lack of insight.  The examiner noted that agitation was an overlapping symptom for both conditions.  The examiner also noted symptoms of sleep impairment, suspiciousness, and impaired abstract thinking.    

In summary, the symptoms attributable to the Veteran's PTSD during his various VA examinations included chronic sleep impairment, panic attacks occurring two to three times per week, disturbances in motivation and mood, emotional detachment, avoidance, and agitation/anger.  However, as the VHA medical expert in April 2015 provided a thorough, persuasive, and definitive rationale for the medical conclusion that the Veteran's agitation, anger, and other personality changes were due to his strokes and not his PTSD, the Board will not consider agitation and anger as symptoms for consideration under the PTSD rating.

The Veteran's symptoms of chronic sleep impairment, panic attacks occurring two to three times per week, disturbances in motivation and mood, emotional detachment, and avoidance displayed during the period on appeal are already contemplated by the 50 percent rating, which provides for panic attacks occurring more than once a week and disturbances of motivation and mood.  Indeed, even a 30 percent rating contemplates chronic sleep impairment.  The Board notes that while obsessive rituals like checking on doors and locks were noted in the September 2008 VA examination report, the examiner also determined that these rituals did not interfere with routine activities, and therefore did not rise to the level of impairment contemplated under the 70 percent rating criteria. 

In addition, according to the VA PTSD examination reports, the Veteran's GAF scores ranged from 55 to 60.  A GAF score between 51 and 60 reflects moderate symptoms, and a 50 percent disability rating contemplates the moderate symptoms reflected by that GAF score range.   

To satisfy the criteria for the next higher (i.e. 70 percent) disability rating, the Veteran's PTSD would need to be manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  In this case, the Veteran does experience that level of functional impairment - indeed, the evidence shows that he is unemployable and experiences total functional impairment.  However, the critical determination in this case is that these higher levels of social and occupational impairment are caused by the Veteran's nonservice-connected stroke residuals and related neurocognitive disorders.  The medical opinion provided by the VHA expert in April 2015 is definitive on this issue, and carries the most probative value.  The extensive factual details discussed in the VHA expert's report demonstrated careful review of the claims file, and showed that he was well-informed of the Veteran's medical history.  His opinions were thoroughly articulated and supported by reasoned analyses.  Not only did the VHA medical expert recite the pertinent facts, but he also synthesized the Veteran's medical history and supported his opinions with extensive specific examples from the record.  

In summary, the Veteran's chronic sleep impairment, panic attacks, disturbances in motivation and mood, emotional detachment, and avoidance are contemplated by a 50 percent disability rating, and the record does not reflect deficiencies in most areas of work, school, family relations, judgment, thinking, or mood due to the Veteran's PTSD.  Therefore, for the reasons discussed above, the Veteran's general level of impairment resulting from his PTSD is most closely aligned with that of the 50 percent rating.

As the severity of the Veteran's PTSD has remained relatively stable throughout the appeal period, no discussion of staged ratings is necessary.  

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's psychiatric disability, which is productive of symptoms such as chronic sleep impairment, panic attacks occurring two to three times per week, disturbances in motivation and mood, emotional detachment, and avoidance.  These manifestations fit squarely within the general rating criteria for mental disorders, which divide the varying degrees of mental impairment into broad categories.  The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder, and referral for consideration of extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Analysis - TDIU

In this case, the Veteran is currently assigned a 50 percent disability rating for PTSD and a 20 percent rating for diabetes mellitus, with a combined rating of 60 percent.  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Thus, the remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD such that referral to the Director, Compensation and Pension Service is warranted under 38 C.F.R. § 4.16(b).

In this case, there is no question that the Veteran is currently unemployable.  However, in order for the Veteran to receive a TDIU, he must be shown to be unable to obtain and maintain gainful employment due to service-connected disabilities.  The most persuasive medical evidence shows that the Veteran is unemployable due to his stroke residuals and related neurocognitive disorders, and not as a result of his PTSD.  As noted by the VHA medical expert in April 2015, the record demonstrates that prior to the Veteran's submission of claims for VA compensation in 2007, he had previously claimed in SSA disability submissions that his social and occupational impairments were due solely to neurocognitive disorders.  

For example, in the 2003 SSA Disability Report Adult form, the Veteran claimed that a stroke to his right side limited his ability to work.  When asked "What are the illnesses, injuries or conditions that limit your ability to work?" the Veteran responded "Stroke to my right side, restricting my ability to communicate verbally and function normally."  When asked "How do your illnesses, injuries or conditions limit your ability to work?" the Veteran responded, "I require 24-7 care.  I cannot be alone, my right side (arm, leg and foot) tingles and has limited movement."  The Veteran dated the onset of his stroke to January 15, 2002, and affirmed that he became unable to work the same day.   

On a July 2003 Daily Activity Questionnaire, the Veteran noted that "The tingling in my feet, legs and arms prevents me from walking or standing for any long period of time," adding "My physical problems are daily."  Additionally, according to a May 2007 initial mental health evaluation, the Veteran stated that he wanted to work but was unable to do so, due to a stroke he suffered in 2002.  The clinician also noted that the Veteran's recreational interests were limited due to his stroke, as the Veteran stated that he used "to do woodworking but cannot do any of this due to stroke in 2002."  

The record reflects that the Veteran was employed for 29 years at Exxon, and that he retired in 1999 (see, e.g., September 2008 VA examination report).  The May 2012 VA examiner stated that the Veteran had retired from his long-term employment at age 55.  She also concluded: "The cause of the Veteran's unemployability is the four strokes he has had since 2002 when he was age 57."  The April 2015 VHA expert likewise concluded that the Veteran was unemployable as a result of his multiple strokes and resulting neurocognitive disorders.  

In summary, the Veteran's treatment records reflect that he retired in 1999 at the age of 55.  His SSA records reflect that he reported being unemployable as a result of strokes (and not PTSD), and he listed the onset of his unemployability as the date of his first stroke in 2002.  Further, two medical examiners, including a VHA expert who is a neuropsychologist, have opined that the Veteran's unemployability is due to his multiple strokes, and the Board finds this medical evidence to be well-supported with specific examples from the record, and persuasive.  As a result, the evidence preponderates against a finding that the Veteran's service-connected disabilities (i.e. diabetes and PTSD) preclude him from obtaining and maintaining gainful employment.  Therefore, referral of the claim to VA's Director of Compensation and Pension Service for consideration of a TDIU on an extraschedular basis is not warranted.            

   
ORDER

An initial rating higher than 50 percent for PTSD is denied.

Entitlement to a TDIU is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


